373 Mich. 287 (1964)
129 N.W.2d 426
JEFFRIES
v.
STATE, ex rel. DIRECTOR OF DEPARTMENT OF CONSERVATION.
Calendar No. 3, Docket No. 49,729.
Supreme Court of Michigan.
Decided July 8, 1964.
Rehearing denied September 2, 1964.
*288 John H. Yoe, for plaintiffs.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Nicholas V. Olds and Warren R. Snyder, Assistant Attorneys General, for defendant.
DETHMERS, J.
This is a companion case to Klais, plaintiffs, and State of Michigan, intervening plaintiff, v. Danowski, defendants, 373 Mich 262, and Klais v. Danowski, 373 Mich 281, in which opinions are this day handed down. The lots involved and the persons claiming title thereto are different in this case than in that. The lots in both, however, were held by the trial court to be part of the same Private Claim 623, involved in that case, patented by the United States on June 1, 1811, to the legal heirs of James Abbott, Esq.
In this case the plaintiffs, husband and wife, claim to be the owners of lot 256 and the west 1/2 of lot 257 of Lake St. Clair Gardens Subdivision No 1, city of St. Clair Shores, Macomb county, Michigan. They brought this suit in equity to enjoin defendant State from interfering with their quiet enjoyment and peaceful possession of their home thereon. The defendant filed a cross bill alleging that plaintiffs were encroaching on filled-in trust lands which were part of the submerged lands of the Great Lakes belonging to the State and praying that plaintiffs be required to comply with the submerged lands act[*].
The trial court entered a decree holding that the lots claimed by plaintiffs were within lands conveyed by the United States to the heirs of James *289 Abbott in 1811, that they were westward of the 1811 shoreline of Lake St. Clair, that the State acquired no trust interest therein upon its admission to the Union in 1837 nor thereafter by erosive or avulsive action which caused the premises to become submerged, that the submerged lands act is inapplicable thereto and granting the injunctive relief prayed.
Defendant State appeals. By stipulation the record of the Klais Case, above mentioned, was adopted as the record in this case.
Decision in this case is governed by decision in the Klais Case. The decree herein, accordingly, is affirmed, with costs to plaintiffs.
KAVANAGH, C.J., and KELLY, BLACK, SOURIS, SMITH, and O'HARA, JJ., concurred.
ADAMS, J., did not sit.
NOTES
[*]  PA 1955, No 247, as amended (CLS 1961 § 322.701 et seq. [Stat Ann 1958 Rev and Stat Ann 1963 Cum Supp § 13.700(1) et seq.]).